UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1085


JAIRO FERINO SANCHEZ,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 27, 2019                                        Decided: August 30, 2019


Before MOTZ, DIAZ, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Benjamin G. Messer, Tamara L. Jezic, Ivan Yacub, YACUB LAW OFFICES,
Woodbridge, Virginia, for Petitioner. Joseph H. Hunt, Assistant Attorney General, Emily
Anne Radford, Assistant Director, Kohsei Ugumori, Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jairo Ferino Sanchez, a native and citizen of Mexico, petitions for review of an order

of the Board of Immigration Appeals (Board) denying his motion to terminate removal

proceedings in light of Pereira v. Sessions, 138 S. Ct. 2105 (2018) (holding that notice to

appear (NTA) that does not designate time and place of removal proceedings, as directed

under 8 U.S.C. § 1229(a) (2012), does not trigger stop-time rule in determining alien’s

years of continuous presence). We deny the petition for review.

       We review the Board’s legal determinations de novo. Barnes v. Holder, 625 F.3d
801, 803 (4th Cir. 2010). Here, the Board rejected Sanchez’s argument that his NTA,

issued in 2009, did not vest jurisdiction with the immigration judge (IJ) because it did not

indicate the date and time for the initial hearing.

       We recently rejected Sanchez’s basic claim in United States v. Cortez, 930 F.3d 350

(4th Cir. 2019). We held that “the failure of the notice to appear filed with the immigration

court to include a date and time for [the] removal hearing [] does not implicate the

immigration court’s adjudicatory authority or jurisdiction.” Id. at 358 (internal quotation

marks omitted). We observed that the IJ’s authority to conduct removal proceedings stems

from 8 U.S.C. § 1229a(a)(1) (2012) (“[a]n immigration judge shall conduct proceedings

for deciding the inadmissibility or deportability of an alien”), and “nothing about that broad

and mandatory grant of adjudicatory authority is made contingent on compliance with rules

governing notices to appear, whether statutory, see 8 U.S.C. § 1229(a), or regulatory, see

8 C.F.R. § 1003.18(b) [(2019)].” Cortez, 930 F.3d at 360 (parenthetical and citation

omitted). We further observed that there is no indication that 8 C.F.R. § 1003.14(a) (2019)

                                               2
“was intended to implement some statutory provision giving the Attorney General the

authority to adopt rules of jurisdictional dimension.”      Id. (internal quotation marks

omitted). We noted that 8 C.F.R. § 1003.14 is “focused not on the immigration court’s

fundamental power to act but rather on requiring that the parties take certain procedural

steps at certain specific times, making it a claim-processing rule rather than a genuine

jurisdictional requirement.” Id. at 361 (internal quotation marks omitted).

       Sanchez’s contention that the IJ and Board lacked jurisdiction over his removal

proceedings is without merit. Accordingly, we deny the petition for review. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            3